     Case 2:18-cv-02580-PSG-KS Document 19 Filed 10/02/18 Page 1 of 6 Page ID #:377

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                            JS-6
                                       CIVIL MINUTES - GENERAL
 Case No.       CV 18-2580 PSG (KSx)                                        Date   October 2, 2018
 Title          Maxine Gilliam v. Joel Levine




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order GRANTING Defendant’s motion to dismiss

       Before the Court is a motion to dismiss filed by Defendant Joel Levine, trustee of the Joel
Sherman Levine Revocable Trust (“Defendant”). See Dkt. # 17 (“Mot.”). Plaintiff Maxine
Gilliam, trustee of the Lou Easter Ross Trust (“Plaintiff”) has opposed this motion. See
Dkt. # 18 (“Opp.”). Defendant has not filed a reply. The Court finds the matter appropriate for
decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having considered the
moving papers, the Court GRANTS Defendant’s motion.

I.       Background

        Plaintiff is the trustee of the Lou Easter Ross Trust. See Second Amended Complaint,
Dkt. # 15 (“SAC”), ¶ 1. The Lou Easter Ross Trust was created in 1986 by Lou Easter Ross “for
both tax and estate planning purposes.” Id. ¶ 2. Real property located at 10424 Ruthelen Street
in Los Angeles (the “Property”) makes up the majority of the trust corpus. Id. ¶ 1. Lou Easter
Ross was originally the trustee and beneficiary of the trust. Id. ¶ 2. After Los Easter Ross died,
the trust continued to exist with Plaintiff as the trustee and La Ronda Ross as the sole
beneficiary. See id. ¶¶ 2, 21. La Ronda Ross resides in the Property. Id. ¶ 21. Plaintiff does
not. Id. ¶ 22.

        In 2015, Plaintiff, acting as trustee, obtained a $150,000 loan from Defendant to repair
the Property for the benefit of La Ronda Ross, the beneficiary. See id. ¶¶ 25–38. The loan was
secured by the Property. See id. ¶¶ 33–37. During the process of obtaining the loan, Plaintiff
signed a “Truth-In-Lending Disclosure Statement” and a “Mortgage Loan Disclosure
Statement,” both of which stated that the balance of the loan was to be repaid with a final
balloon payment on July 1, 2018. See id. ¶¶ 27–28. However, the Note that the parties executed
stated that all money still owed would be due on July 1, 2017. Id. ¶¶ 29–30. An addendum to


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                 Page 1 of 6
  Case 2:18-cv-02580-PSG-KS Document 19 Filed 10/02/18 Page 2 of 6 Page ID #:378

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-2580 PSG (KSx)                                Date   October 2, 2018
 Title          Maxine Gilliam v. Joel Levine

the Note stated that if the value of the Property had not declined by more than 20 percent,
Plaintiff could send a letter to Defendant between April 1, 2017 and June 1, 2017 and a one-year
extension on the loan would be granted. Id. ¶ 31. To summarize, while the disclosures that
Plaintiff signed listed the balance of the loan as due on July 1, 2018, the Note that the parties
executed listed the balance as due on July 1, 2017, with a possibility of a one-year extension
contingent on Plaintiff requesting an extension and the property not declining in value by more
than 20 percent. The crux of Plaintiff’s complaint is that Defendant violated federal and
California law by providing her with disclosure statements that did not accurately reflect the
terms of the loan.

       From July 30, 2015 to June 2017, Plaintiff made the required monthly payments on time
and in full. See id. ¶ 40. On April 25, 2017, pursuant to the addendum, Plaintiff sent Defendant
a request for a one-year extension of the due date for the balance of the loan. Id. ¶ 41.
Defendant apparently never responded to this request. On July 31, 2017, Defendant wrote to
Plaintiff, asserting that the balance of the loan had been due on July 1, 2017 (the date in the
original Note) and that he would therefore file a notice of default. Id. ¶ 43. Defendant refused
to accept additional monthly payments after that date. Id.

       On March 30, 2018, Plaintiff, acting pro se, brought suit against Defendant in this Court,
and filed an amended complaint on April 2, 2018. See Dkts. # 1, 9. The First Amended
Complaint (“FAC”) asserted causes of action under the federal Truth In Lending Act (“TILA”),
Real Estate Settlement Procedures Act (“RESPA”) and Regulation Z as well as under
California’s Rosenthal Fair Debt Collection Practices Act (“Rosenthal Act”). See Dkt. # 9
(“FAC”). Defendant filed a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),
which the Court granted. See July 3 Order, Dkt. # 14. The Court found that Plaintiff had not
stated a claim under the TILA, RESPA, and Regulation Z because she had not pleaded that she
used the Property as her principal domicile as was required to show that the loan was for
consumer, rather than business, purposes. Id. at 3–6. The Court also found that she had not
stated a Rosenthal Act claim for the same reason. Id. at 6.

       The Court granted Plaintiff leave to amend, finding that she might be able to “add facts to
show that the Property is her principal domicile.” Id. On August 3, 2018, Plaintiff—now
represented by counsel—filed her Second Amended Complaint (“SAC”). See Dkt. # 15
(“SAC”). The SAC asserts four causes of action:




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 2 of 6
     Case 2:18-cv-02580-PSG-KS Document 19 Filed 10/02/18 Page 3 of 6 Page ID #:379

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.     CV 18-2580 PSG (KSx)                                    Date   October 2, 2018
    Title        Maxine Gilliam v. Joel Levine

            First Cause of Action: Violations of TILA, 15 U.S.C. §§ 1601 et seq., and Regulation Z,
            12 C.F.R. §§ 226.15, 226.23. SAC ¶¶ 70–98.1

            Second Cause of Action: Violation of the Rosenthal Act, Cal. Civ. Code §§ 178 et
            seq. Id. ¶¶ 99–102.

            Third Cause of Action: Accounting and reimbursement. Id. ¶¶ 103–05.

            Fourth Cause of Action: Declaratory relief. Id. ¶¶ 106–14.

       Defendant again moves to dismiss, arguing that Plaintiff has still failed to plead that she
used the Property as her principal domicile. See generally Mot.

II.         Legal Standard

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must “contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). In assessing the adequacy of the complaint, the court must accept all pleaded facts as
true and construe them in the light most favorable to the plaintiff. See Turner v. City and Cty. of
San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015); Cousins v. Lockyer, 568 F.3d 1063, 1067
(9th Cir. 2009). The court then determines whether the complaint “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
678. However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. Accordingly, “for a complaint to survive a motion to
dismiss, the non-conclusory factual content, and reasonable inferences from that content, must
be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572
F.3d 962, 969 (9th Cir. 2009) (internal quotation marks omitted).




1
 Plaintiff does not specifically assert a cause of action under RESPA. However, the SAC
references RESPA several times, so the Court construes it as asserting a claim under RESPA as
well. See SAC ¶¶ 68, 93, 95.

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 3 of 6
  Case 2:18-cv-02580-PSG-KS Document 19 Filed 10/02/18 Page 4 of 6 Page ID #:380

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-2580 PSG (KSx)                                  Date   October 2, 2018
 Title          Maxine Gilliam v. Joel Levine

III.     Discussion

         A.      TILA, RESPA, and Regulation Z Claims

       Plaintiff’s first, third, and fourth causes of action arise from Defendant’s alleged
violations of TILA, RESPA, and Regulation Z.

       TILA was enacted by Congress to “avoid the uninformed use of credit.” Mourning v.
Family Publ’ns Serv., Inc., 411 U.S. 356, 377 (1973). The rescission right it provides applies to
“all consumer credit transactions.” 15 U.S.C. § 1635(i)(4). Such transactions are characterized
as “one[s] in which the party to whom credit is offered or extended is a natural person, and the
money . . . which [is] the subject of the transaction [is] primarily for personal, family, or
household purposes.” Id. § 1602(i) (emphases added). Extensions of credit to organizations are
excluded from TILA coverage, as are credit transactions entered into primarily for non-consumer
purposes. See id. § 1603.

       RESPA, likewise, does not apply to “credit transactions involving extensions of credit
primarily for business, commercial, or agricultural purposes.” 12 U.S.C. § 2606(b); see also
Johnson v. Wells Fargo Home Mortg., Inc., 635 F.3d 401, 417 (9th Cir. 2011). Courts look to
the Official Staff Commentary on Regulation Z, which addresses primary business purposes
under TILA, to determine whether a credit transaction is primarily for business purposes under
RESPA. See Johnson, 635 F.3d at 417; Daniels v. SCME Mortg. Bankers, Inc., 680 F. Supp. 2d
1126, 1129 (C.D. Cal. 2010) (noting that the RESPA primary business purpose analysis
“requires an identical inquiry as the one used under TILA”). “In evaluating whether a certain
loan was made for commercial purposes, the emphasis should be on the purpose of the
transaction and not the categorization of the properties used to secure the loan.” Galindo v.
Financo Fin., Inc., No. C 07-03991 WHA, 2008 WL 4452344, at *4 (N.D. Cal. Oct. 3, 2008).

        In its previous order, the Court analyzed the issue of whether trustees who have obtained
loans on behalf of trusts entered into for estate planning purposes have entered into consumer
credit transactions. See July 3 Order at 4–5. Surveying case law, it found that trustees obtain
consumer credit only when they use the trust property as their principal domicile. See id.
(examining Amonette v. IndyMac Bank F.S.B., 515 F. Supp. 2d 1176 (D. Haw. 2007) and Shirley
v. Wachovia Mortg. FSB, No. 10-3870 SC, 2011 WL 855943, at *4 (N.D. Cal. Mar. 9, 2011)).
Because Plaintiff had not alleged that the Property was her principal domicile, the Court found
that she failed to state a claim under TILA, RESPA, or Regulation Z.



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 4 of 6
  Case 2:18-cv-02580-PSG-KS Document 19 Filed 10/02/18 Page 5 of 6 Page ID #:381

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-2580 PSG (KSx)                                  Date   October 2, 2018
 Title          Maxine Gilliam v. Joel Levine

        Here, Plaintiff has again failed to allege that the Property is her primary domicile.
Indeed, she acknowledges that she does not reside at the Property. See SAC ¶ 22. Instead,
Plaintiff again argues that trustees of trusts created for estate planning purposes have engaged in
consumer credit transactions regardless of whether they reside at the property contained in the
trust. See Opp. 6:4–7:3. But, even with the benefit of counsel, Plaintiff has still not identified a
single case where a court found that a trustee who did not reside in the trust property had
engaged in a consumer credit transaction when it obtained a loan on behalf of the trust.
Therefore, the Court sees no reason to revisit its previous conclusion that trustees engage in
consumer credit transactions only when they use trust property as their principal domicile.
Accordingly, the Court GRANTS Defendant’s motion to dismiss the federal claims.

         B.      Rosenthal Act Claim

        As the Court noted in its previous order, Plaintiff’s Rosenthal Act claim is also predicated
on the presence of a consumer credit transaction, which, like the federal claims, requires the loan
to have been for “personal, family, or household purposes.” Cal. Civ. Code § 1788.2(e).
Plaintiff has not argued that her Rosenthal Act claim can survive if her federal claims do not. In
fact, her opposition does not even mention the Rosenthal Act claim. Therefore, the Court finds
that Plaintiff’s Rosenthal Act claim fails for the same reason as her federal claims. Accordingly,
it GRANTS Defendant’s motion to dismiss.

IV.      Leave to Amend

       Whether to grant leave to amend rests in the sound discretion of the trial court. See Bonin
v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). The Court considers whether leave to amend
would cause undue delay or prejudice to the opposing party, and whether granting leave to
amend would be futile. See Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355
(9th Cir. 1996). Generally, dismissal without leave to amend is improper “unless it is clear that
the complaint could not be saved by any amendment.” Jackson v. Carey, 353 F.3d 750, 758 (9th
Cir. 2003).

       The Court has already afforded Plaintiff an opportunity to amend her complaint to plead
that she used the Property as her primary domicile. She has instead affirmatively pleaded that
she does not reside at the Property. See SAC ¶ 22. Accordingly, the Court concludes that any
future amendment would be futile. Leave to amend is therefore DENIED.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 5 of 6
  Case 2:18-cv-02580-PSG-KS Document 19 Filed 10/02/18 Page 6 of 6 Page ID #:382

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-2580 PSG (KSx)                                Date   October 2, 2018
 Title          Maxine Gilliam v. Joel Levine

V.       Conclusion

    For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss and
DENIES leave to amend. This order closes the case.

         IT IS SO ORDERED.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 6 of 6
